Citation Nr: 1745213	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-13 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. What initial rating is warranted for onychomycosis of the feet from December 11, 2009 to October 27, 2014?

2. Entitlement to a compensable rating for onychomycosis of the feet since October 28, 2014.

3. What initial rating is warranted for hypertension from December 11, 2009 to October 26, 2014?

4. Entitlement to a rating higher than 10 percent for hypertension evaluated as 10 percent disabling since October 27, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to February 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
The Veteran testified in February 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 

In a November 2014 rating decision VA granted entitlement to a 10 percent rating for hypertension from October 27, 2014.  The Board finds that while an increased rating has been granted by VA, a staged rating, as it is here, does not constitute a full grant in benefit; as such the claim for increased rating has been returned to the Board for further evaluation on the merits. AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to a compensable rating for onychomycosis of the feet since October 28, 2014, and entitlement to an increased rating for hypertension, evaluated as 10 percent disabling since October 27, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From December 11, 2009 to October 27, 2014, the Veteran's onychomycosis of the feet did not cover an area of at least 5 percent, but less than 20 percent of the entire body, and it did not require intermittent systemic therapy.

2.  From December 11, 2009 to October 27, 2014, the Veteran's hypertension was not manifested by diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or by a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.


CONCLUSIONS OF LAW

1. From December 11, 2009 to October 27, 2014, the criteria for an initial compensable rating for onychomycosis of the feet were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2016).

2. From December 11, 2009 to October 27, 2014, the criteria for an initial compensable rating for hypertension were not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Onychomycosis of the feet from December 11, 2009 to October 27, 2014

The Veteran asserts that a compensable rating is warranted for his service-connected onychomycosis of the feet. The Veteran's claim of entitlement to service connection for onychomycosis of the feet was received December 11, 2009 and service connection was granted with a noncompensable rating effective from that date. The Veteran appealed from that initial rating. Onychomycosis is not specifically listed in the rating schedule and has been rated by analogy under Diagnostic Code 7813.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016). The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. In order to evaluate the level of disability and any changes in disability, it is necessary to consider the complete medical history of the Veteran's service-connected disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

Diagnostic Code 7813 states that dermatophytosis (ringworm of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated under the diagnostic code for disfiguring scars to the head, face or neck (Diagnostic Code 7800), other scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7813. As the Veteran's onychomycosis affects only his feet and has not been shown to cause any scarring, the Board will rely on Diagnostic Code 7806, governing dermatitis. 

Diagnostic Code 7806 provides that a noncompensable rating is warranted when less than 5 percent of the entire body is affected, and the condition requires no more than the use of topical therapy during the past 12 months. A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

In Johnson v. Shulkin, 862 F.3d 1351, 1354 (Fed. Cir. 2017), the United States Court of Appeals for the Federal Circuit held that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code." The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."

In his June 2011 notice of disagreement, the Veteran asserted that his feet had been treated with continuous medication for more than three years, and that his toe nails were hard and brittle. At his February 2016 Board hearing, the Veteran reported that he had never taken oral medication for his foot disability, but rather stated that he used an ointment twice per day. Hence, in light of Johnson the Board finds that the appellant followed was treated with topical rather than systemic therapy.

During a May 2010 VA examination, the Veteran reported having been treated with an antifungal drug in 1997 and with ointment in 2006. The examiner stated that onychomycoses involved the first and fourth toenails on the right foot, and first, fourth and fifth toenails on the left. The disorder affected less than one percent of the total body surface and zero percent of the exposed surface.  The examiner noted no functional impairment related to the onychomycosis. 

At a second VA examination on October 27, 2014, the Veteran again reported using ointment and denied using any pills. The examiner noted treatment consisted of "constant/near-constant" topical medication, and that less than five percent of total body area and no exposed areas were affected. The examiner noted thickened, darkened first, fourth and fifth toenails bilaterally.  The examiner opined that the disorder caused no impact on the Veteran's ability to work. 

VA treatment records report onychomycotic nail changes consistently treated with topical medication. Such records do not reflect more severe symptoms than those reported by the Veteran, or the VA examinations of record.  VA treatment records do not reflect the use of systemic therapy such as corticosteroids or immunosuppressive drugs in the treatment of onychomycosis.

The May 2010 and October 2014 examinations are adequate to adjudicate the issue for the period considered herein. Although both the May 2010 and October 2014 examiners did not indicate that they had reviewed the Veteran's claims file, a medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008). Each examiner elicited a medical history from the Veteran that was consistent with the medical record, to include the claimant's lay testimony. 

The Board reiterates that the pertinent questions on appeal are whether the Veteran's onychomycosis covered an area of at least 5 percent, but less than 20 percent of the entire body, and whether it has required intermittent systemic therapy. There is no evidence to suggest that either examiner's findings regarding the area of skin affected by the disability would have been altered by a review of the claims file. Indeed, a review of the record reveals no evidence to contradict either examiner's findings on that issue. 

Turning to any use of systemic therapy, the October 2014 VA examiners relied on an accurate history that the appellant used topical medication alone. The record does not contain evidence of onychomycosis treatment through any source other than VA during the appeal period. As the October 2014 VA examiner reported reviewing the VA treatment records, that examiner considered all relevant available records of treatment in finding that the Veteran had been treated exclusively with topical medication during the pertinent period. Again, the examiner's findings are not contradicted by any competent evidence of record, or even by the Veteran's own lay statements. For these reasons, the Board finds that the VA examinations of record are adequate and probative to adjudicate the issue considered herein.

Upon review of all the evidence of record, both lay and medical, the Board finds that entitlement to an initial compensable rating for onychomycosis is not warranted at any time during the period prior to October 27, 2014. In order to obtain a 10 percent rating under Diagnostic Code 7806, onychomycosis disability must cover an area of at least 5 percent, but less than 20 percent of the entire body, or require intermittent systemic therapy. Here, the medical evidence shows that the May 2010 and October 2014 VA examiners specifically found the Veteran' disorder to cover less than five percent of his total body area. With regard to the use of any systemic therapy, the record reveals no evidence of use of any medication other than topical therapy in the treatment of onychomycosis, and the Veteran's February 2016 Board hearing testimony supported that conclusion. As such, the criteria for a higher rating for onychomycosis of the feet are not met. 

The Board acknowledges the Veteran's argument that he has used topical treatment for many years. In this regard, the law states that a noncompensable rating is warranted where "no more than topical therapy [is] required during the last 12-month period." 38 C.F.R. § 4.118, Diagnostic Code 7806. To clarify, the pertinent question is not whether topical therapy has been required for more than 12 months, but rather whether "more" than topical therapy has been required during such period. Specifically, the criteria stipulate that a compensable rating is warranted where "intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs" have been required. Id. Although the medical evidence reflects the use of topical antifungal medication there is no evidence that the Veteran's onychomycosis of the feet has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs. The topical antifungal medication was used on the affected areas, and is not considered systemic therapy. Johnson.

Based on the foregoing, the Board concludes that the disability due to the Veteran's onychomycosis of the feet is not manifested by symptomatology that more nearly approximates the criteria for an initial compensable rating. See 38 C.F.R. § 4.7. Accordingly, the preponderance of the evidence is against the claim, and the claim for an initial compensable rating for onychomycosis of the feet must be denied.

Hypertension from December 11, 2009 to October 26, 2014

The Veteran asserts that his hypertension was more severe than represented by the noncompensable rating assigned from December 11, 2009 to October 26, 2014. The June 2010 rating decision granted entitlement to service connected for hypertension and assigned a noncompensable rating effective December 11, 2009. The Veteran appealed from that initial rating and a 10 percent rating was assigned effective October 27, 2014.

The Veteran's hypertension is rated under Diagnostic Code 7101 for hypertensive vascular disease. 38 C.F.R. § 4.104, Diagnostic Code 7101. Under diagnostic code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

VA treatment records from April 2001 through November 2008 reveal isolated elevated blood pressure readings as follows 138/92, 143/90, 139/90, 133/96, 146/90, 136/90, 136/90 and 137/95. On November 10, 2008, a blood pressure reading reported 140/102. 

Thereafter, a December 16, 2008 VA treatment record reported that the Veteran had begun medication, and stated that blood pressure looked "much improved." VA treatment records through October 2013 report isolated elevated readings of 130/92 in February 2009, 139/96, 139/91, and 130/90. 

In May 2010, the Veteran was afforded a VA examination with regard to his hypertension. There the examiner noted blood pressure readings of 147/79, 144/83 and 124/89. i.e., the readings all were within normal limits. 

At an October 27, 2014 VA examination readings of 182/111, 167/97 and 155/102 were reported. The examiner noted that a review of the VA treatment records did not reveal a history of diastolic blood pressure elevation to predominantly 100 or more. 

The Board acknowledges that the Veteran has received continuous medication for the management of hypertension during the period on appeal. However, the record does not reveal evidence of a diastolic pressure that was predominantly 100 or more, a systolic pressure that was predominantly 160 or more, or a history of diastolic pressure that was predominantly 100 or more, as required for a compensable rating. The Veteran showed diastolic blood pressure above 100 in November 2008, as well as at the October 2014 VA examination. However, in light of the many diastolic blood pressure readings below 100, the isolated November 2008 and October 2014 readings do not warrant a finding of diastolic readings predominantly 100 or above, or a history of such readings, prior to October 27, 2014. 

In sum, based on the evidence and analysis above, the Board finds that the criteria for a compensable rating for hypertension, from December 11, 2009 to October 26, 2014 are not met. Accordingly, the claim must be denied. 


ORDER

Entitlement to an initial compensable rating for onychomycosis of the feet for the period from December 11, 2009 to October 27, 2014 is denied.

Entitlement to an initial compensable rating for hypertension from December 11, 2009 to October 26, 2014 is denied.

REMAND

Remand is required with regard to the remaining issues on appeal in order to obtain complete VA treatment records. The record indicates that the Veteran received regular treatment through VA until October 2014, but no VA treatment records after that date have been obtained and there is no indication that such records have been requested. As VA has an obligation to make reasonable efforts to obtain such records, and they are potentially relevant to the issues discussed herein, remand is warranted to obtain updated VA treatment records. 38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c)(3) (2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records, including records from the San Diego VA Medical Center, and Mission Valley VA Outpatient Clinic dating since October 29, 2014. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. After a complete review of all evidence obtained, the AOJ/RO must determine whether the evidence indicates a need to conduct new examinations to assess the current nature and severity of either disability being mindful of the holding in McClendon v. Nicholson, 20 Vet.App. 79 (2006), that the threshold to trigger a new examination is low.  

3. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


